DETAILED ACTION
DETAILED CORRESPONDENCE
Acknowledgements
This office action is in response to the communication filed 1/5/2021.
Claims 1, 24 and 25 are amended.  Claims 1-4, 6-12, 14-16, 18-21 and 23-25 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Previous rejections under 35 USC 112 are withdrawn in view of Applicant’s amendments. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6-7, 10-11, 14-16, 18-21 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Tafoya (US 2009/0241997 A1) in view of Vincent, Jr. et al. (US 5,499,643) (“Vincent”) (cited by Applicant) and Hara et al. (US 2007/0163886 A1).
Re claim 1, Tafoya discloses a machine for washing and removing substrate material for parts (abstract) produced by a 3D printer (¶ [0003] FDM), the machine comprising: 
a housing (ref. 14, see fig. 1); 
a working chamber (ref. 108, see fig. 2) disposed in the housing; 

a disposal chamber (ref. 106) disposed adjacent to the working chamber; 
a dividing wall (ref. 104) disposed between the working chamber and the disposal chamber, wherein the dividing wall is substantially flat and substantially vertical (see fig. 2); 
a pump (ref. 52) for conveying a working fluid to the at least one multi-directional inlet; 
wherein the disposal chamber and the working chamber are disposed in fluid communication via a passageway (refs. 104a, 116, see figs. 2, 4, 7) such that the working fluid passes from the working chamber to the disposal chamber (also consider embodiment in figs. 10-11 working chamber 28, disposal chamber 168, passageway 200), and further wherein said spray jet is located adjacent to the passageway of the dividing wall (see fig. 3 ref. 112, 58 relative to ref. 104a).
Tafoya does not discloses the multi-direction inlet configured and arranged to provide a circular flow path for a working fluid and the passageway over the dividing wall, wherein the at least one multi-directional inlet comprises a spray jet aimed downward; and further wherein said spray jet aimed downward is located adjacent to the passageway over the dividing wall.
Vincent discloses it is old and well-known in the machine for washing parts art (abstract, title) to provide a multi-direction inlet (refs. 25, 26, 28 see figs. 2 and 8) configured and arranged to provide a circular flow path (see fig. 8 arrows; see also abstract “circulatory flow pattern”) for a working fluid, and a disposal chamber (ref. 30) and a working chamber (ref. 20) are disposed in fluid communication via a passageway (ref. 21) over a substantially flat and substantially vertical dividing wall (ref. 18, see figs. 2 and 7) such that the working fluid passes from the working chamber to the disposal chamber, wherein the at least one multi-directional inlet comprises a spray jet aimed downward (see fig. 7 ref. 26 aimed at 
Regarding the specific location of the spray jet, Hara discloses it is old and well-known in the machine for processing of parts in solution art (abstract) including removal of powders and wastes (¶ [0026]) in a circular flow path (¶ [0045], [0009]) to provide a spray jet (see fig. 1 ref. 5 adjacent ref. 3; see also fig. 3 ref. 45 adjacent ref. 43) aimed downward located adjacent to the passageway over the dividing wall (see fig. 1 wall forming ref. 3; see also fig. 3 wall forming overflow 43; see also ¶ [0009] describing circular flow path).
At the time of filing it would have been obvious to one of ordinary skill in the art to modify the multi-direction inlet and the passageway of Tafoya to further include a circular flow path and over a dividing wall, as suggested by Vincent, in order to provide a turbulence differential and favor migration of waste to the disposal tank and to remove light surface fractions from the cleaning tank; and to further locate the spray jet adjacent to the passageway over the dividing wall, as suggested by Hara, in order to provide an agitating flow flowing in directions opposite to each other between the side of the liquid surface and the side of the tank bottom, to remove suspended dust/particles (Hara ¶ [0007]) without precipitation (Hara ¶ [0009]-[0010]).  See also MPEP 2144.04(VI)(C) Rearrangement of Parts.
Re claim 2, Tafoya further discloses wherein the at least one multi-directional inlet further comprises a plurality of multi-directional spray jets (see fig. 2 ref. 58 ¶ [0044] opposing, cross interaction of flows; see also fig. 12 ref. 58) disposed in spaced apart relation to generate a turbulent flow pattern for the working fluid in the chamber (¶ [0044] turbulence).
Re claim 3, Tafoya further discloses wherein the spray jets are disposed around the perimeter of the working chamber (see figs. 10 and 12).
Re claim 4
Re claims 6-7, Tafoya further discloses further comprising a debris strainer (see fig. 2 ref. 96 at outlet at ref. 44; see also fig. 11 unlabeled screen covering outlet ref. 206) at an outlet in the disposal chamber; Re claim 7, a conduit (ref. 48, see fig. 1) disposed in fluid communication between the outlet of the disposal chamber and an intake of the pump.
Re claim 10, Tafoya further discloses a heating element (ref. 118; see also fig. 12 ref. 220) for heating the working fluid in the working chamber.
Re claim 11, Regarding “wherein the working fluid includes a chemical agent having a chemical composition effective for breaking down the substrate material”, this recitation is a statement of intended use which does not patentably distinguish over Tafoya since Tafoya meets all the structural elements of the claim(s), i.e. a machine containing working fluid, and is capable of including any working fluid including one with a chemical agent, as claimed, if so desired.  It being a matter of the operator cleaning solution selection, not a structural element of the claimed machine.  See MPEP 2114.  Also consider (¶ [0004] water soluble support material, such that aqueous solution therefore contains water effective for breaking down the substrate material).
Re claim 24, Independent claim 24 defines over claim 1 only in the recitation of the multi-direction plurality of inlets comprising at least an upwardly aimed spray jet, a downwardly aimed spray jet located on a wall opposite the upwardly aimed spray jet, and a horizontally aimed spray jet.  However, Tafoya and Vincent further discloses a horizontally aimed spray jet (Tafoya see fig. 2; Vincent see figs. 7-8 refs. 28, 26).  Vincent further discloses at least an upwardly aimed spray jet (see figs. 7-8 ref. 25 upwards).  Moreover, it being a statement of intended use, where Vincent is capable of having a flexible and therefore controllable flow path (ref. 26 is flexible).  See MPEP 2114.  Hara further discloses the multi-direction plurality of inlets comprising at least an upwardly aimed spray jet (see fig. 1 ref. 5 adjacent ref. 7; see also fig. 3 ref. 45B on left), a downwardly aimed spray jet located on a wall opposite the upwardly aimed spray jet (see fig. 1 ref. 5 adjacent ref. 3 opposite ref. 7; see also fig. 3 ref. 45 on 
Re claim 14, Vincent further discloses wherein the multi-direction plurality of inlets further comprises a downwardly aimed spray jet (see fig. 7 ref. 26 at least partly downwardly aimed).
Re claims 15-16, 18-21, Dependent claims 15-16 and 18-21 recite limitations rejected in claims 2-7 and 12 above, respectively, and are therefore fully satisfied.
Re claim 25, Independent claim 25 defines over claim 1 only in the recitation of the circular flow path is curved around a horizontal axis and wherein the at least one multi-directional inlet is located on the dividing wall.  Vincent or Hara further discloses the circular flow path is curved around a horizontal axis (Vincent see fig. 8 arrows curving at least in part around a horizontal axis; Hara see fig. 2 arrows curving around a horizontal axis into plane of paper).  Moreover, it being a statement of intended use, where Vincent is capable of having a flexible and therefore controllable flow path (Vincent ref. 26 is flexible).  See MPEP 2114.  Hara further discloses wherein the at least one multi-directional inlet is located on the dividing wall (¶ [0035] spray nozzles 5 disposed on the sides of the tank 2; ¶ [0009] ref. 45 arranged on the sides of the tank 42).  To any extent it is unclear the sides of the tank include the dividing wall, the mere mounting of/positioning of the spray nozzles onto the wall adjacent thereto is prima facie obvious, in order to provide an agitating flow that flows over all surfaces, including the dividing wall.   See MPEP 2144.04(VI)(C) Rearrangement of Parts.
Re claim 23, Vincent discloses the passageway is defined along a path over a dividing wall from the working chamber to the disposal chamber.

Claims 8-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Tafoya in view of Vincent and Hara, as applied above, in view of Fleck (US 6,568,409).
Re claims 8 and 12, Tafoya/Vincent/Hara discloses as shown above but does not disclose a filtration system disposed between the pump and the working chamber.  However, Fleck discloses it is old and well-known in the part washer art (abstract) to provide a filtration system (ref. 14, see fig. 1) disposed between a pump (ref. 13) and a working chamber (ref. 11), Re claim 12, wherein the pump conveys filtered working fluid from the disposal chamber back to the working chamber (see fig. 1).
At the time of filing, it would have been obvious to one of ordinary skill in the art to modify the machine of Tafoya/Vincent/Hara to further include a filtration system, as taught by Fleck, in order to filter contaminants from the recirculation stream to prevent recontamination.
Re claim 9, Tafoya further discloses it is conventional to include an ultrasonic generator (¶ [0004]).  Fleck further discloses an ultrasonic generator (refs. 17, 18 see fig. 2) disposed in the housing to generate ultrasonic vibration in the working chamber.

Response to Arguments
Applicant’s arguments filed 1/5/2021 have been fully considered but are not persuasive. 
In response to Applicant’s arguments that Hara is non-analogous art and it is inappropriate to combine Hara with Tafoya and Vincent, Examiner respectfully disagrees.  A reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212.  See also MPEP 2141.01(a).  First, Hara is broadly from the same field of endeavor as the claimed invention, specifically, surface treatment in circulating process solution even if not in the same field of endeavor.  Hara explicitly discusses “thereby conducting…other surface treatment” (¶ [0003]) such that Hara would logically commends itself to an inventor’s attention considering the same problem, even if the disclosed exemplary application is coating.  Examiner further notes this is the same purpose and function of Tafoya and Vincent (Tafoya ¶ [0044] flow…desired level of agitation or turbulence ¶ [0055] filtering out particles; Vincent Abstract “circulatory flow…waste…easily removed”).  Examiner further notes that although the US Classification is informative, it is not conclusive as to analogous art.  Here, Hara contemplates dust removal and logically also falls within the Class 134 CLEANING AND LIQUID CONTACT WITH SOLIDS, whether or not said classification was included at the time of publication.
In response to Applicant’s arguments as to a substantially flat and substantially vertical dividing wall, Examiner respectfully disagrees.  Applicant's arguments are against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Here, Tafoya and Vincent both teach a substantially flat and substantially vertical dividing wall (see rejection above).  Hara is relied upon primarily for teaching the location of the spray jet, or viewed from a different perspective, the positioning of spray jets to generate the circular flow with respect to the dividing wall.  Although Hara discloses a curved wall in combination with the spray jet, this is merely a change in shape of the tank/chamber in view of Tafoya 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 7475698 B2  note downward nozzles on dividing wall with overflow, see fig. 15A
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN LEE whose telephone number is (571)270-7299.  The examiner can normally be reached on M-F 8:30am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN G. LEE
Examiner
Art Unit 1711



/KEVIN G LEE/Examiner, Art Unit 1711